DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 1/26/2021 has been entered and the remarks therein have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10, 11 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 11-13 of U.S. Patent No. 10,080,564. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially co-extensive in scope, at least in regard to the novel subject matter, and differ merely in phraseology. For example, current claim 10, which incorporates independent claim 8, recites the first jaw having a top surface in which the pivot plate is attached, whereas patented claim 1 recites the first jaw as having an outer surface, which is equivalent. Further, present claim 10 omits the introducer member being laterally moveable, but such operation would be inherent in an instrument in which the introducer member is pivotally attached to the pivot plate. Current claims 23 and 26, considered collectively, for the reasons above, lack recitation of the longitudinal axis and the cartridge and anvil comprising jaws. However, such an orientation of surgical stapling components is notoriously well known, and such omission in the claims would have been within the purview of the skilled artisan concerned with structuring such claims in a concise manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8, 9, 12, 13, 21-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugerbaker 5,766,187 in view of US Patent Application Publication No. 2005/0256533 to Roth et al.
Sugarbaker 5,766,187 discloses an end effector for a surgical stapler 60 comprising a first jaw 64 defining a longitudinal axis and having a clamping surface (adjacent staple recesses 68) and an opposite surface; a second jaw 66 movably coupled to the first jaw, the second jaw 66 having a clamping surface in opposition to the clamping surface of the first jaw (Note: column 4, lines 40-66 and column 5, lines 1-10); and an introducer member 2 coupled to the first jaw 64 and being configured to separate target tissue from collateral tissue, the introducer member 2 including a proximal portion 4 having an interior surface 10 supported on the opposite surface of the first jaw 64, wherein the 
However, Sugarbaker 5,766,187 lacks the introducer member pivotal relative to the jaw via a pivotal connection.  US Patent Application Publication No. 2005/0256533 to Roth et al. discloses an introducer member 346 pivotally connected to a “jaw” type member 340 via a pivotal connection at a proximal end thereof (Note: Fig. 17A and paragraphs [0130] and [0131]).  In view of the teachings of US Patent Application Publication No. 2005/0256533 to Roth et al., it would have been obvious to one skilled in the art to pivotally connect the introducer of Sugarbaker 5,766,187 to the jaw via a pivotal connection in order to allow for a more defined and accurate placement of the introducer tip.
In the event that the end effector of Sugarbaker 5,766,187, as set forth above, is deemed not to comprise the jaw and introducer "top", and "bottom" surfaces as recited, it is a position of the Office that it would have been obvious to do so since Sugarbaker 5,766,187 teaches orienting the introducer in a multitude of desired positions relative to the jaw. Therefore, it would have been obvious to one skilled in the art to orient the introducer upon the claimed "surfaces" since to do so is within the purview of the artisan concerned with orienting an introducer in a desired direction. Further, it would have been obvious to locate the introducer on the anvil, as opposed to the cartridge since to do so accomplishes the same function and is merely a matter of choice within the purview of the skilled artisan.
Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugerbaker 5,766,187 in view of US Patent Application Publication No. 2005/0256533 to Roth et al. as applied to claim 8 above, and further in view of US Patent Application Publication 2004/0243151 to Demmy et al.
The modified device of Sugarbaker 5,766,187 lacks the introducer having a straight proximal portion and a downwardly curved distal portion. US Patent Application Publication 2004/0243151 to Demmy et al. discloses a similar surgical stapler comprising an anvil 34, a cartridge 36, and an introducer tip 14 connected to the anvil and having a proximal portion contiguous with anvil tissue contacting surface 34a and parallel to the anvil jaw 34, the introducer tip 14 having a curved distal portion 14a extending toward cartridge jaw 36, and as additional disclosure, the introducer could be located on either the anvil jaw or the cartridge (Note: paragraph [0094]), and composed of a plastic, biocompatible material (Note: paragraph [0078]). Therefore, in view of the teachings of US Patent Application Publication 2004/0243151 to Demmy et al., it would have been obvious to one skilled in the art to provide the introducer of the modified device of Sugarbaker 5,766,187 with the claimed configuration in order to more effectively guide the end effector into tissue.
Allowable Subject Matter
Claims 10, 11 and 26 would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims, notwithstanding the double patenting rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT A SMITH/Primary Examiner, Art Unit 3731